DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 10, drawn to a method to remove hydrogen sulfide from a vessel comprising hydrocarbon liquid layer and hydrocarbon gas layer, classified in C09K8/532.
II. Claims 11 - 15, drawn to a method to remove hydrogen sulfide from wellhead equipment comprising sour gas, classified in C10G5/00.
III. Claims 16 - 20, drawn to a method to remove hydrogen sulfide from wellhead equipment comprising sour crude, classified in C10G29/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II, inventions I and III and inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect since search group is drawn to . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Anthony Salazar on 9/22/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 - 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,093,869. 
Although the claims at issue are not identical, they are not patentably distinct from each other because (1) ‘869 recites to remove hydrogen sulfide from hydrocarbon gas and liquid with NMMO and steam while the present claims recite to remove hydrogen sulfide from hydrocarbon liquid layer and hydrocarbon gas layer, wherein the NMMO is applied to the gas and the steam is applied to the liquid layer. However, it would have been obvious to one of ordinary skill in the art to have  added the NMMO and steam separately to the liquid and gaseous phases, or to have added them together to both phases, interchangeably, and have nonetheless arrived at the same disclosed objective of both inventions of removing hydrogen sulfide from the hydrocarbon liquid and hydrocarbon gas; (2) ‘869 recites an amount of hydrogen sulfide while the present claims are more broadly silent regarding an amount, thus fully encompassing ‘869.

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 8,993,488. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘488 recites to remove hydrogen sulfide from hydrocarbon gas and oil with NMMO and steam while the present claims recite to remove hydrogen sulfide from hydrocarbon liquid layer and hydrocarbon gas layer, wherein the NMMO is applied to the gas and the steam is applied to the liquid. However, it would have been obvious to one of ordinary skill in the art to have added the NMMO and steam separately to the liquid and gaseous phases or to have added them together to both phases, interchangeably, and have nonetheless arrived at the same disclosed objective of both inventions of removing hydrogen sulfide from the hydrocarbon oil and hydrocarbon gas.

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,512,019. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘019 recites to remove hydrogen sulfide from water using NMMO and steam while the present claims recite to remove hydrogen sulfide from hydrocarbon with NMMO and steam. However, one of ordinary skill in the art would have known to do the same process recited in both inventions of removing the hydrogen sulfide using NMMO and steam since it is only the hydrogen sulfide that interacts with the NMMO regardless of in what fluid the hydrogen sulfide is present.

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,920,236. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘236 recites to remove hydrogen sulfide from a sour liquid, comprising hydrocarbon gas and oil, with NMMO and steam while the present claims recite to remove hydrogen sulfide from hydrocarbon liquid layer and hydrocarbon gas layer, wherein the NMMO is applied to the gas and the steam is applied to the liquid. However, it would have been obvious to one of ordinary skill in the art to have added the NMMO and steam separately to the liquid and gaseous phases or to have added them together to both phases, interchangeably, and have nonetheless arrived at the same disclosed objective of both inventions of removing hydrogen sulfide from the hydrocarbon oil and hydrocarbon gas.

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 - 11 of U.S. Patent No. 9,815,720.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘720 recites to remove hydrogen sulfide from water using NMMO and steam while the present claims recite to remove hydrogen sulfide from hydrocarbon with NMMO and steam. However, one of ordinary skill in the art would have known to do the same process recited in both inventions of removing the hydrogen sulfide using NMMO and steam since it is only the hydrogen sulfide that interacts with the NMMO regardless of in what fluid the hydrogen sulfide is present.

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,052,583.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘583 recites to remove hydrogen sulfide from a water layer and  a gas layer using NMMO and steam while the present claims recite to remove hydrogen sulfide from hydrocarbon liquid layer and gas layer with NMMO and steam. However, one of ordinary skill in the art would have known to do the same process recited in both inventions of removing the hydrogen sulfide using NMMO and steam since it is only the hydrogen sulfide that interacts with the NMMO regardless of in what fluid the hydrogen sulfide is present. 

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent No. 10,583,392.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘392 recites to remove hydrogen sulfide from a water layer and  a gas layer using NMMO and steam while the present claims recite to remove hydrogen sulfide from hydrocarbon liquid layer and gas layer with NMMO and steam. However, one of ordinary skill in the art would have known to do the same process recited in both inventions of removing the hydrogen sulfide using NMMO and steam since it is only the hydrogen sulfide that interacts with the NMMO regardless of in what fluid the hydrogen sulfide is present.

Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of MATZA et al (US 2012/0220500).

MATZA discloses a method for removing hydrogen sulfide from a hydrocarbon comprising introducing methylmorpholine-N-oxide (NMMO) and steam to the hydrocarbon in a tank, wherein the hydrocarbon contains hydrogen sulfide, and allowing the NMMO to react with the hydrogen sulfide to convert it to elemental sulfur (abstract, [0010], [0012], [0015], [0021], [0036], claims 1, 13, 19). 
MATZA fails to teach liquid and gas hydrocarbon layers; fails to add the NMMO to the gas layer only; and fails to teach to add the steam to the liquid layer so as to allow at least a portion of the hydrogen sulfide in the hydrocarbon liquid layer to evaporate into the hydrocarbon gas layer.

The closest prior art of record fails to teach or render obvious the claimed process of removing hydrogen sulfide from hydrocarbon, wherein the hydrocarbon comprises a liquid layer and a gas layer, wherein the NMMO is introduced into the gas layer, wherein the steam is introduced into the liquid layer which allows hydrogen sulfide in said liquid layer to evaporate into the gas layer, and treating the gas layer with the NMMO to react with the hydrogen sulfide and covert it to elemental sulfur.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765